Exhibit 10.5
Intel Corporation
McAfee, Inc.
August 18, 2010
To: Gerhard Watzinger
McAfee, Inc. Special Bonus Program
We are pleased to provide you with the potential to earn certain bonus
opportunities under the McAfee, Inc. Special Bonus Program, which is an
incentive and retention program for selected McAfee leaders. We are offering you
the opportunity to earn the bonuses described in this letter agreement because
we recognize that you are critical to the success of McAfee’s future business
operations and you have the potential to make a significant impact on McAfee’s
future growth.
1. Time-Based Retention Bonuses:
     A. First Retention Bonus. If you are an active employee (including on a
statutory or approved leave of absence) of Intel Corporation or any of its
subsidiaries (“the Intel group”) on July 31, 2012 (the “First Retention Date”),
you will receive a retention bonus in the amount of $200,000 (the “First
Retention Bonus”). If your employment is terminated without “cause” prior to the
First Retention Date, you will be entitled to receive a pro-rated amount of your
First Retention Bonus, subject to your compliance with Section 1(C) below. The
pro-rated amount will be determined by multiplying your First Retention Bonus
amount by a fraction with the numerator equal to the number of days that have
elapsed since the closing of Intel’s purchase of McAfee by merger of McAfee with
a subsidiary of Intel (the “Closing”) and the denominator equal to the number of
days between, and inclusive of, the Closing and July 31, 2012. If your
employment is terminated for “cause” or you voluntarily terminate your
employment prior to the First Retention Date, you will not receive any portion
of the First Retention Bonus, even if you are rehired.
     For the purpose of this letter, “cause” shall have the meaning of such term
as currently set forth in the Change of Control and Retention Agreement,
effective February 1, 2010, entered into by and between you and McAfee (the
“Change of Control Agreement”).
     B. Second Retention Bonus. In addition, if you are an active employee
(including on a statutory or approved leave of absence) of the Intel group on
July 31, 2013 (the “Second Retention Date”), you will receive a second retention
bonus in the amount of $200,000 (the “Second Retention Bonus”). If your
employment is terminated without “cause” after the First Retention Date and
prior to the Second Retention Date, you will be entitled to receive a pro-rated

 



--------------------------------------------------------------------------------



 



amount of your Second Retention Bonus. The pro-rated amount will be determined
by multiplying your Second Retention Bonus amount by a fraction with the
numerator equal to the number of days that have elapsed since the First
Retention Date and the denominator equal to 365. If your employment is
terminated for “cause” or you voluntarily terminate your employment prior to the
Second Retention Date, you will not receive any portion of the Second Retention
Bonus, even if you are rehired.
     C. Release. If your employment is terminated without “cause” prior to the
First Retention Date or the Second Retention Date, as applicable, payment of the
pro-rated portion of the First Retention Bonus or the Second Retention Bonus, as
determined above, shall be subject to you signing and not revoking the release
of claims attached as Exhibit A to the Change of Control Agreement (the
“Release”) and provided that such Release is effective within sixty (60) days
following your termination of employment. Payment of the pro-rated portion of
the First Retention Bonus or the Second Retention Bonus, as applicable, shall be
made within seven (7) calendar days after the effective date of the Release. In
the event the termination occurs at a time during the calendar year where it
would be possible for the Release to become effective in the calendar year
following the calendar year in which your termination occurs, any portion of the
First Retention Bonus or the Second Retention Bonus, as applicable, that would
be considered Deferred Compensation Separation Benefits (as defined in Section
3(g) of the Change of Control Agreement) will be paid on the first payroll date
to occur during the calendar year following the calendar year in which such
termination occurs, or such later time as required by Section 3(g) of the Change
of Control Agreement.
2. Performance Incentive Bonuses:
     A. First Incentive Bonus. In addition, if you are an active employee
(including on a statutory or approved leave of absence) of the Intel group on
December 31, 2011 (the “First Incentive Date”), you will be eligible to receive
an incentive bonus, the maximum amount of which will be $300,000 (the “First
Incentive Bonus”). The actual amount of the First Incentive Bonus paid shall be
based on the extent to which the performance metrics set forth on Exhibit A,
attached hereto, have been achieved for the 2011 calendar year, as determined by
the Senior Vice President and General Manager of the Software and Services Group
of Intel, in his or her sole discretion. Notwithstanding the foregoing, if your
employment is terminated without “cause” prior to the First Incentive Date, you
will be entitled to receive a pro-rated amount of the First Incentive Bonus,
provided that you timely execute and do not revoke a Release in accordance with
Section 2(C) below. The pro-rated amount will be determined by multiplying
(i) the product of the First Incentive Bonus amount and a fraction with the
numerator equal to the number of days that have elapsed since January 1, 2011,
and the denominator equal to 365 by (ii) the extent to which the performance
metrics set forth on Exhibit A, attached hereto, are achieved for the 2011
calendar year, as

 



--------------------------------------------------------------------------------



 



determined by the Senior Vice President and General Manager of the Software and
Services Group of Intel, in his or her sole discretion.
     If your employment is terminated for “cause” or you voluntarily terminate
your employment prior to the First Incentive Date, you will not receive any
portion of the First Incentive Bonus, even if you are rehired.
     B. Second Incentive Bonus. In addition, if you are an active employee
(including on a statutory or approved leave of absence) of the Intel group as of
January 1, 2012 and remain so through December 31, 2012, you will be eligible to
receive an incentive bonus, the maximum amount of which will be $300,000 (the
“Second Incentive Bonus). The actual amount of the Second Incentive Bonus paid
shall be based on the extent to which the performance metrics set forth on
Exhibit A, attached hereto, have been achieved for the 2012 calendar year, as
determined by the Senior Vice President and General Manager of the Software and
Services Group of Intel, in his or her sole discretion. Notwithstanding the
foregoing, if your employment is terminated without “cause” after the First
Incentive Date and prior to the Second Incentive Date, you will be entitled to
receive a pro-rated amount of the Second Incentive Bonus, provided that you
timely execute and do not revoke a Release in accordance with Section 2(C)
below. The pro-rated amount will be determined by multiplying (i) the product of
the Second Incentive Bonus amount and a fraction with the numerator equal to the
number of days that have elapsed since January 1, 2012, and the denominator
equal to 365 by (ii) the extent to which the performance metrics set forth on
Exhibit A, attached hereto, are achieved for the 2012 calendar year, as
determined by the Senior Vice President and General Manager of the Software and
Services Group of Intel, in his or her sole discretion.
     If your employment is terminated for “cause” or you voluntarily terminate
your employment prior to the Second Incentive Date, you will not receive any
portion of the Second Incentive Bonus, even if you are rehired.
     C. Release. If your employment is terminated without “cause” prior to the
First Incentive Date or the Second Incentive Date, as applicable, payment of the
pro-rated portion of the First Incentive Bonus or the Second Incentive Bonus, as
applicable, determined in accordance with Section 2(A) or 2(B), respectively,
shall be subject to you signing and not revoking the Release and provided that
such Release is effective within sixty (60) days following your termination of
employment. Subject to Section 3(g) of the Change of Control Agreement, payment
of the pro-rated portion of the First Incentive Bonus or the Second Incentive
Bonus, as applicable, shall be made within seven (7) calendar days after the
effective date of the Release or, if later, following the date achievement is
determined in accordance with Section 2(A) or 2(B) above, as applicable.
3. Payment of Bonuses
     Each of the bonuses described above will be paid:

 



--------------------------------------------------------------------------------



 



  •   in a lump sum,     •   in your regular payroll currency,     •   according
to the Intel group’s standard payroll practices,     •   subject to tax
withholding and other applicable deductions,     •   upon a regularly scheduled
payroll date,     •   except as otherwise provided in Section 1(C) above, with
respect to the retention bonuses, within thirty (30) days following the First
Retention Date or the Second Retention Date, as applicable, and     •   except
as otherwise provided in Section 2(C) above, with respect to the incentive
bonuses, within sixty (60) days following the First Incentive Date or the Second
Incentive Date, as applicable.

4. Change of Control and Retention Agreement
     The Change of Control Agreement shall continue to be in full force and
effect, including with respect to the conversion to time-based vesting of McAfee
Stock Options, McAfee RSUs and McAfee PSUs that vest on the basis of performance
as described in Section 4 of the Change of Control Agreement, until the Change
of Control Agreement expires in accordance with Section 1(a) of such agreement,
except that:
     (a) You, McAfee and Intel acknowledge that any change in duties, authority,
reporting relationship or responsibilities that is solely attributable to the
change in McAfee’s status from that of an independent company to that of a
subsidiary of Intel shall not constitute a change in duties, authority,
reporting relationship or responsibilities shall not form the basis for a
resignation for Change of Control Good Reason (within the meaning of the Change
of Control Agreement) under the Change of Control Agreement and will be
substantially the same as your duties, authority, reporting relationship and
responsibility in effect immediately prior to Closing. You, McAfee and Intel
agree that a subsequent material reduction, without your consent, in your
duties, authority, reporting relationship or responsibilities from those
assigned to you as of and immediately following the Closing shall constitute
Change of Control Period Good Reason to the extent such reduction would
otherwise constitute a Change of Control Period Good Reason in accordance with
the Change of Control Agreement.
     (b) You, McAfee and Intel acknowledge that immediately following the
eighteen (18) month anniversary of the Closing Date (as such term is defined in
the Agreement and Plan of Merger, dated August 18, 2010, among Intel, Jefferson
Acquisition Corporation, and McAfee (the “Merger Agreement”), the Change of
Control Agreement shall terminate and be of no further effect, provided that if
you are receiving payments under Section 3(c) or 4 of the Change of Control
Agreement as of such date, the Change of Control Agreement shall remain in
effect until such payments have been fully paid to you.

 



--------------------------------------------------------------------------------



 



     (c) You, McAfee and Intel agree that, other than your McAfee Stock Options,
McAfee RSUs and McAfee PSUs that were granted prior to the date the Merger
Agreement was signed (August 18, 2010) and are assumed by Intel pursuant to the
Merger Agreement, no stock option, restricted stock units, performance stock
units or other equity incentive awards granted to you by McAfee or Intel shall
be subject to the accelerated vesting provisions of the Change of Control
Agreement.
     (d) You further agree and acknowledge that the Change of Control Agreement
permanently superseded in its entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of you and McAfee, including specifically any severance
payment provisions of any offer letter or similar arrangement entered into
between you and McAfee. After the expiration of the Change of Control Agreement,
you will be eligible for severance benefits only in accordance with McAfee’s
then established plans; provided, however, that any such severance benefits will
be paid or provided at the same time and in the same form as similar severance
benefits would be paid or provided under the Change of Control Agreement.
5. Miscellaneous
     Please note that your employment with McAfee (and following the Closing,
with the Intel group) is and shall continue to be “at-will” and may be
terminated at any time, with or without “cause”, by either you, McAfee, and,
following the Closing, Intel. This letter agreement does not constitute an
express or implied promise of continued employment with McAfee or, following the
Closing, the Intel group for any period and does not alter your “at-will”
employment status. Except as otherwise provided herein with respect to the
retention and incentive bonuses, this letter agreement further does not
constitute an express or implied promise with respect to compensation and
benefits and McAfee (and, following the Closing, Intel) reserves the right to
modify compensation and benefits at any time, with or without “cause”. You
retain any rights under the Change of Control Agreement as modified herein.
     The terms of this letter agreement cannot be modified except in a written
document signed by duly authorized officers of McAfee and Intel and you. If you
agree to the terms of this letter agreement, please sign below and return this
letter to David G. DeWalt at McAfee, with a copy to Renee J. James at Intel. The
terms of this letter agreement will expire if the letter agreement is not
accepted, signed and returned by August 19, 2010. You may not assign your rights
under this letter agreement to any other party (whether by operation of law or
otherwise).
     This letter agreement will be governed by and construed in accordance with
the laws of the State of California (with the exception of its conflict of laws
provisions).

 



--------------------------------------------------------------------------------



 



Thank you in advance for your continued service to McAfee.

         
/s/ Renee J. James
  Date: August 18, 2010    
INTEL CORPORATION
       
 
       
By: RENEE J. JAMES
       
 
       
/s/ David G. Dewalt
  Date: August 18, 2010    
McAFEE, INC.
       
 
       
By: DAVID G. DEWALT
       
 
       

* * * * *
I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND AND THAT I
AGREE TO EACH AND EVERY CLAUSE OF THE PRESENT DOCUMENT,
AND THAT I AM FULLY SATISFIED.

         
Agreed and Accepted:
       
 
       
/s/ GERHARD WATZINGER
  Date: August 18, 2010    
GERHARD WATZINGER
       

 